Citation Nr: 1523032	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for PTSD to 50 percent and denied a TDIU rating.  In March 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In May 2014, the case was remanded for additional development.  A November 2014 rating decision increased the rating for PTSD to 70 percent, effective February 25, 2009.  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with deficiencies in most areas; symptoms of PTSD productive of total occupational and social impairment are not shown.  

2. The Veteran's service-connected disabilities (PTSD, rated 70 percent; sternoclavicular joint pain and left acromioclavicular joint arthroplasty, rated 30 percent; sternoclavicular joint pain and right shoulder degenerative joint disease, rated 20 percent; diabetes mellitus type II, rated 20 percent; healed fracture of the sternum, rated 10 percent; and erectile dysfunction associated with PTSD, rated 0 percent) are rated 90 percent, combined; and they are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.

CONCLUSIONS OF LAW

1. A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2014).  

2. The schedular criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in March 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claims for an increased rating for PTSD and for TDIU, and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in June 2014 asked the Veteran to provide releases for VA to obtain records related to the nature and extent of his occupational activities since 2002, or to obtain and submit the records himself; he has not responded.  He was afforded VA examinations in March 2009, July 2012, and August 2014.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  The Veteran's PTSD is currently rated 70 percent under 38 C.F.R. § 4.130, Code 9411, based on occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

To warrant the next higher (100 percent) rating, the evidence must show that PTSD symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name or other such symptoms produce total occupational and social impairment.  [The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.]  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned for distinct periods when varying levels of severity of the disability are shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In a claim for an increased rating, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred during the preceding year.  38 C.F.R. § 3.400(o)(2).  The Veteran's claim for an increased rating for PTSD was received on February 25, 2009.  Historically, a December 2008 rating decision had granted a temporary total hospitalization rating for PTSD effective September 21, 2008; assigned a 30 percent rating for the PTSD from December 1, 2008; and denied TDIU.  The Veteran did not appeal that decision.  A January 2009 rating decision increased the rating for PTSD to 50 percent, effective December 1, 2008.  The Veteran also did not file a notice of disagreement with the January 2009 rating decision.  

On January 2009 VA examination, the Veteran reported that he was unemployed and had been living at the Salvation Army since June 2008.  He last worked in about 2002 as a manager of lumber yards for 17 years but stopped working when he began using "crack".  He indicated that he had been married for about 17 years but the marriage ended about 8 years prior.  He took classes at VA on a daily basis, went to the library in the evenings, and enjoyed socializing with his sister whom he saw on weekends.  His primary hobby was gambling (which had been a problem in recent years).  He reported hyperarousal, re-experiencing of traumatic events, avoidance of areas with a lot of people, difficulty with sleep, frequently awakening at night, nightmares of Vietnam, intrusive memories during the daytime, anxiety, restlessness, hypervigilance, startling easily, and difficulty focusing.  He felt depressed on a daily basis and lacked enthusiasm for living.  He denied hallucinations, or suicidal or homicidal ideation.  On mental status examination, he was casually dressed, polite and cooperative, and talkative.  He had an expansive mood, full-range affect, fairly good memory and concentration, and decreased attention.  His thought processes and communication were impaired by difficulties with short-term memory and concentration.  His social functioning was impaired by his high level of anxiety and fluctuating moods and difficulty with poor judgment.  He was able to maintain activities of daily living in a limited fashion including his own personal hygiene.  There had been a worsening of his condition since his participation in an inpatient PTSD program, but no remissions during the last year.  The examiner opined the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.  With respect to the PTSD symptoms alone, the examiner opined that the Veteran would be employable only in a limited setting involving no contact with the public and little or no supervision due to his high level of anxiety and frequency of flashbacks and intrusive memories.  He was assigned a GAF score of 55 for PTSD alone, and a GAF score of 50 considering all Axis I diagnoses.  

On January 2009 VA neuropsychological evaluation it was noted that the Veteran reported difficulty with memory and concentration.  He endorsed passive suicidal ideation, difficulty with impulse control, anger, and cognitive problems, described as being unprepared and forgetful.  He reported that he had not worked since 2002 when he quit his job, moved to Florida, and became "a 24-7 smoker of crack."  Cognitive testing found deficits in visual attention, working memory, abstract verbal reasoning, semantic fluency, visuomotor problem-solving, and non-dominant hand fine-motor speed.  Processing speed and working memory abilities varied widely.  Simple span of attention, verbal abilities, visuospatial functions, executive functions, and non-dominant fine motor speed were unimpaired.  Flexible problem-solving and non-verbal abstract reasoning were relative strengths.  The VA evaluator opined that the etiology of the Veteran's cognitive difficulties was likely multifold, and due to psychological factors, sequelae of head injury and/or substance abuse.

On March 2009 VA examination, the Veteran reported a 30-year history in the building material industry, and that he was fired from his last job for falling asleep on the job after using cocaine  He indicated that he was not looking for work because he did not believe he could work.  He reported depression most of the day, suicidal ideations, feelings of worthlessness and low self-esteem, concentration problems, reactivity to cues including helicopters and loud noise, avoidance of people/crowds, diminished interest in previously pleasurable activities, feelings of detachment from others, sleep disturbance with numerous awakenings at night, anger and irritability, hypervigilance, and self-isolative behaviors.  On mental status examination, he was oriented, dressed appropriately, and well groomed.  He had normal cognitive functioning, appropriate affect, normal tone and rate of speech, normal thought processes and communication, and impaired social functioning due to self-isolation.  His long-term memory, arithmetic, attention, concentration, and visomotor, visuospatial, and language skills were grossly intact.  He was able to maintain activities of daily living including hygiene.  He was assigned a GAF score of 55 for PTSD.  The examiner opined that the Veteran had reduced reliability and productivity due to PTSD signs and symptoms.  The examiner further opined that the Veteran was employable from a psychiatric standpoint, but would require loose supervision and should not work closely with others or the public.  
Regarding his service-connected physical disabilities, the Veteran reported pain in the shoulders with flare ups at least 4 times a month.  The range of motion of his shoulders is affected as a result of his sternal fracture residuals.  He was able to dress, eat, write, and drive without assistance.  He could only lift about 5 pounds frequently and 10 pounds occasionally because of his shoulders.   He was unable to do much lifting or working above the shoulder level.  His activities of daily living were not restricted to control his diabetes.  It was noted that his diabetes had not been a reason for him to discontinue his occupation.  The examiner opined that the Veteran "is fit for any sedentary or light-duty type situation limiting the amount he can lift from 5 pounds frequently to 10 pounds occasionally."  The examiner explained that provided the Veteran does not have to do any work above shoulder level, he is capable of working at least a 6-hour day, 5 days a week, with normal breaks where he can sit at a desk and stand and sit as needed.  

March 2009 through June 2009 VA treatment records show that the Veteran reported that gambling was his biggest and most immediate concern.  He was frustrated with feeling that PTSD contributed to his drinking, drug use, relationship downfalls, gambling, and inability to maintain employment.  He reported recurring nightmares of Vietnam 1-2 times a week, and waking up depressed.  He was homeless until he moved into his own apartment in June 2009.  A GAF score of 55 was assigned.  

January through July 2010 VA treatment records show that the Veteran reported anger and frustration over losses in his life and PTSD, with not being able to sleep because of it.  He had about 3 nightmares of Vietnam per week, dreams of doing drugs, poor sleep, intrusive thoughts, avoidance, struggles fighting urges to gamble, and some passive suicidal ideations.  On mental status examination, he had good grooming and hygiene, normal speech, dysphoric mood, congruent and stable affect, logical thought process, intact cognitive function, insight, and judgment.  There were no psychotic symptoms, and he denied homicidal ideations.  A GAF score of 45 was assigned.  

October 2010 VA treatment records show that the Veteran sought treatment for pathological gambling.  He reported gambling daily and attempting to control his gambling with isolation by staying away from the city and going to his sister's house.  He had increased depression for a month and then relapsed on methamphetamines after being clean for 2 years.  On mental status examination, the Veteran was calm and cooperative.  He had normal speech, a low mood, sad and ashamed affect, linear thought process, moderated insight, and poor judgment.  He was able to maintain daily activities of toileting, cleaning himself, and dressing.  There were no hallucinations, signs of psychosis, or homicidal ideations.  He endorsed passive suicidal ideation.  GAF scores of 35 and 45 were assigned.  

February and March 2011 VA treatment records show that the Veteran was admitted for treatment of pathological gambling.  He reported nightmares that were not frequent, startling easily from loud noises, flashbacks 2 times a month, and ongoing pain in his right shoulder.  He indicated that his PTSD symptoms had improved since he had been on medication.  A March 2011 VA treatment record note's a psychologist's opinion that the Veteran's tendency to engage in addictive behaviors is likely connected to childhood abuse from his parents.  On mental status examination, he was calm and pleasant.  He had fair hygiene, spontaneous speech, "not bad" mood, congruent and bright affect, organized and goal-directed thought processes, and fair insight and judgment.  He denied delusions, hallucinations, and suicidal or homicidal ideations.  A GAF score of 45 was assigned on admission for treatment, and a score of 58 was assigned on discharge.  

An April 2011 VA treatment record shows that on mental status examination, the Veteran had good grooming and hygiene, normal speech, euthymic mood, congruent and stable affect, logical thought process, and intact cognitive function, insight, and judgment.  A GAF score of 60 was assigned.  

A July 2011 VA treatment record shows that on mental status examination, the Veteran had good grooming and hygiene, normal speech, dysphoric mood, angry and irritable affect, logical thought process, and intact cognitive function, insight, and judgment.  A GAF score of 50 was assigned.  

A September 2011 VA treatment record shows that the Veteran reported he had a girlfriend move in with him over the summer but she was messy and he broke up with her.  He also began volunteering by serving coffee to Veterans.  

An October 2011 statement from R.H., M.D., and N.G., L.C.S.W., VA treatment providers, indicates that the Veteran struggles with pathological gambling which had greatly compromised his financial resources.  His compulsive gambling also leads to guilt and loss of self-esteem which has the potential to exacerbate symptoms of his PTSD.  

November 2011 and January 2012 VA treatment records note that the Veteran described episodes of "blanking out" or "having an out of body experience" where he is not aware of what he is doing or the consequences involved while he takes the bus up to gamble at the casino.  He indicated that he continued to enjoy volunteering.  

March 2012 VA treatment records show that the Veteran was admitted for treatment of PTSD and gambling addiction from March 11, 2012, to March 23, 2012.  He reported that he would go to the casino 1-3 times a month and stay until he had no more money, sometimes staying 2-3 days.  He would gamble up to 48 hours without any sleep and sometimes without eating.  The day after returning from gambling he felt guilty, stupid for gambling, and worried about his finances.  He lived on service-connected disability and Social Security retirement income.  He reported that he attended church on occasion and enjoyed going to his sister's house and being with her and her family.  He had a female friend who was not a companion who sometimes came over to cook and hang out.  He volunteered 1-2 times a month serving coffee at VA.  He had engaged in a verbal altercation with another Veteran at the VA medical center.  On mental status examination, he smiled a lot, hung his head at times, and had normal speech with some difficulty with word finding.  He was assigned GAF scores of 50-55.  It was noted that it is doubtful that he is interested in employment and doubtful that he could maintain employment unless his PTSD would be improved.  The psychiatrist opined that the Veteran's gambling was a way to get away from his depressed affect and his PTSD and to find some excitement and adrenaline rush like he had in Vietnam.  
April through July 2012 VA treatment records show that the Veteran reported continued depression, anhedonia, anger, loss of control, and bad life choices.  He also indicated that he had attended a baseball game with his sister and had "the most fun he has had in a while."  

On July 2012 VA examination, the Veteran reported that he watched television and read books, prepared simple meals at home, and primarily stayed home outside of his volunteer work.  On mental status examination, he was oriented, cooperative, and pleasant.  He had normal cognitive functioning, full-range affect, euthymic mood, normal speech, good eye contact, average intelligence, adequate insight and judgment, and intact gross motor functioning.  He endorsed general sadness, mid-cycle awakening on a nightly basis, low energy levels and self-esteem, lack of motivation on occasion, and going several days without bathing or completing personal hygiene.  He reported increased depression, decreased nightmares to 4-5 times a month, recurrent images or thoughts when triggered, low frustration tolerance, outbursts of anger, exaggerated startle response, avoidance of crowds, and detachment.  He denied hallucinations or delusions, and any suicidal or homicidal ideation.  It was noted that he is able to maintain activities of daily living, including personal hygiene.  A GAF score of 55 was assigned.  The examiner opined that the Veteran is able to be employed from a psychiatric standpoint.  The examiner explained that the Veteran retains the cognitive, behavioral, and emotional capacities to do simple work tasks in a loosely supervised work environment.  He should not work closely with the public or with others due to avoidance of being around people and low frustration with others.  

Regarding the Veteran's physical disabilities, the examiner opined that employment activities which involve heavy physical labor would be limited due to the Veteran's service-connected conditions of bilateral shoulder glenohumeral, sternoclavicular, and acromioclavicular degenerative joint disease, which would be exacerbated by lifting and carrying of heavy objects.  The Veteran is able to do sedentary work activities with the ability to stretch or move about every 2 hours.  He can write and type and has no limitations of his ability to communicate.  He is able to drive.  His diabetes and erectile dysfunction would have no impact on his work activities because his physical activities are not restricted to control the diabetes, and he has no diabetic neuropathy or renal disease.  

In a statement received in February 2013, the Veteran contended that his rating was based solely on the findings on the day of his VA examination.  He stated that in a typical month he has depression, isolation in his small apartment (even from his sisters and brother), fear of going out and social settings (such as grocery stores), startle response, anger, reactions to the smell of diesel fuel, anger about his brother who served in Vietnam and died after returning, guilt, stress, lack of grieving, nightmares, flashbacks, obsessive/compulsive tendencies, and difficulty getting up and functioning at all.  He stated that he has not been able to hold a job since the 1990s because of his "self medications" and his body "falling apart."  He stated that he had been volunteering to serve coffee but had an anger issue and does not do it anymore.  

January through March 2013 VA treatment records show that the Veteran continued to have problems with gambling addiction.  He gambled about once every few weeks.  He reported that he had spent all of his money before paying rent and was in jeopardy of being evicted.  He endorsed some suicidal ideation, but no plan.  

A July 2013 statement from the Veteran's brother indicates that since returning from Vietnam, the Veteran has had difficulty concentrating and focusing, compulsive behaviors, and difficulty maintaining relationships.  He gets emotional and is unable to talk about his experience in Vietnam.  He also lives with physical pain from his shoulder problems.  

July 2013 statements from the Veteran's sisters and brother-in-law indicate that he is not able to work due to his depression/health issues.  He has a difficult time even doing volunteer work; he has tried it but then goes into depression and isolation mode.  It is hard for him to be around a lot of people.  He will not go to the movies because he gets claustrophobic and the loud noises cause him to have flashbacks.  The sister stated that the Veteran comes to her house usually quite often for weekends and holidays, and they call each other every day because she worries about him being so depressed.  He has missed some holidays, and did not visit with her for 6 months after last Christmas due to his depression.  His grandchildren adore him when they are around, but he goes into his mood change/depression once they leave.  He has a startle response, flashbacks, and anxiety due to fireworks, thunderstorms, and when helicopters fly over.  He also has suicidal thoughts.  

September and December 2013 VA treatment records show complaints of insomnia, nightmares, hypervigilance, and being easily startled.  The Veteran reported that he had good and bad days, with a recent exacerbation in PTSD symptoms because of current events related to war and killing in the news.  He had been crying and drinking more and had been isolating for about a year.  He reported gambling about once a month with dissociative episodes of going to casinos and remembering little of what he did.  He indicated that he used alcohol every 2-3 months, and consumed a 1/2 bottle of vodka on one occasion.  On mental status examinations, he had good grooming an hygiene, normal speech, dysphoric mood with congruent affect, logical thought process, and grossly intact cognitive function, insight, and judgment.  He denied suicidal or homicidal ideation.  A GAF score of 50 was assigned.  

At the March 2014 hearing, the Veteran testified that he had nightmares, sleep impairment, episodes of anger, difficulty with crowds and loud noises, and hyperarousal.  He asserted that his impaired judgment led to gambling, drinking, and drug abuse issues.  He stated that he volunteered serving coffee at a VA center for about a year and a half but had a PTSD relapse and was dismissed from the position.  He testified that prior to his volunteer position, he had last worked in about 1999.  He testified that he has sought employment but no one will hire him because he cannot lift anything due to his bilateral shoulder disability.  Some days his PTSD symptoms keep him from functioning in tasks that most people can do.  He stated that he has limited contact with his family and has been homeless.

On August 2014 VA examination, the Veteran reported ongoing problems with hyperarousal, re-experiencing of events from Vietnam, and avoidance behaviors.  He had restless sleep, woke frequently due to stray noises and to check his surroundings, nightmares of Vietnam a couple times a week, some claustrophobia while shopping with his sister over the holidays, and feelings of overstimulation by his environment about 5-6 times a year.  He gambled once a week and did not notice people when gambling.  He felt he could not control his gambling, and had a history of large losses leading to an inability to pay his bills on time resulting in homelessness in the past.  He indicated that a relative recently had to pay his rent to prevent him from being evicted.  He described symptoms of chronic depression, directly related to particular circumstances on a given day.  On mental status examination, the Veteran was described as neatly dressed and groomed, polite, and cooperative.  He had goal-directed thought processes, depressed mood, and a consistent full-range affect.  He described vague occasional visual illusions of shadows, typically upon waking in the middle of the night.  It was noted that he did not describe hallucinations or other thought patterns indicative of psychosis.  There was no evidence of paranoia.  He denied suicidal or homicidal ideations.  

The examiner opined that the Veteran's depressive disorder, gambling disorder, alcohol use disorder, and cocaine use disorder were less likely than not related to his PTSD.  The examiner explained that there is no evidence to support any causal relationship between his gambling disorder and use of cocaine and his PTSD.  The depressive disorder and alcohol abuse are related to the gambling disorder and situational stressors, respectively.  It was noted that the Veteran's PTSD symptoms are hyperarousal, re-experiencing, and avoidance; depression symptoms are low mood, interest, and motivation levels; there are overlapping symptoms of insomnia and isolativeness.  His gambling disorders cause persistent and recurring problematic gambling behaviors.  Alcohol and cocaine use disorders are not currently symptomatic.  The examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood, and estimated that nonservice-connected pathological gambling with related depression currently causes 70 percent impairment and PTSD causes 30 percent impairment.  The examiner explained that gambling, with chronic persistent impulsive spending and poor judgment and related secondary depression due to resultant personal, financial, and material loses, causes most significant routine impairment, including periods of homelessness in the past.  PTSD, with symptoms of mild to moderate level hyperarousal, re-experiencing, and avoidance behaviors, causes comparatively less impairment in this context, causing less impairment versus unrelated issues of gambling and depression.  His intermittent alcohol use and cocaine use (in remission) do not cause any impairment at this time.  

Regarding impact on employability, the August 2014 VA examiners opined that due to all of the Veteran's service-connected disabilities, including medical and psychiatric conditions, he is employable with the following limitations:  he should be limited to a sedentary position with no work above shoulder level and no reaching or lifting; he is able to write and type; he is capable of working full-time in a seated position with ability to move and change positions every 90 to 120 minutes; he can sit at a desk and write and type without limitations from a physical standpoint; he is able to drive.  He is best employed in settings in which he has no contact with supervisors, coworkers, and public due to a history of irritable temper which is as likely as not related to PTSD.  Diabetes mellitus and erectile dysfunction do not impact on his ability to work.  

Based on a review of the entire record, the Board finds that at no time during the appeal period has the Veteran's PTSD been manifested by symptoms that more nearly approximate the criteria for the next higher, 100 percent, rating.  Therefore, a 100 percent schedular rating is not warranted for any under consideration.  While his PTSD symptoms have at times caused major impairment in several areas, such as work, family relations, judgment, thinking, and mood, the PTSD has not been characterized by symptoms that are analogous to total occupational and social impairment.  Notably, throughout, VA treatment records and examination reports reflect that the Veteran has had intact visomotor, visuospatial, and language skills.  He has generally had normal cognitive functioning and speech, goal-directed thought processes, and the ability to maintain activities of daily living and personal hygiene, including dressing, grooming, cooking his own meals, and driving a car, and utilizing public transportation.  He denied hallucinations, and generally denied suicidal or homicidal ideations.  There has been no evidence of paranoia or psychosis.  VA examiners have characterized his PTSD symptoms predominantly as re-experiencing, hyperarousal, isolation, sleep disturbance/insomnia, disturbances of motivation and mood, and impairment of social functioning.  The Veteran and his siblings emphasize impairment from symptoms of depression, isolation, anger, startle response, difficulty concentrating, flashbacks, compulsive behaviors, and difficulty maintaining relationships.  VA examiners' opinions of record consistently indicate that throughout the Veteran's psychiatric symptoms have been productive of no more than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and/or mood.  Notably, the statements of the Veteran and his siblings were considered by the August 2014 VA examiner, who opined that the Veteran's psychiatric symptoms produced occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and/or mood.  The Board notes that despite the level of occupational and social impairment produced by his aforementioned symptoms, the record reflects that the Veteran has maintained an ongoing relationship with his sister and grandchildren (albeit with some periods of interruption) over the years, had a live-in girlfriend during one period and a relationship with a female friend, has attended church on occasion, and regularly takes public transportation to the VA medical center.  He has also repeatedly taken the bus to a casino (generally a public place with bright lights, loud noise, and lots of people) to gamble, despite his PTSD symptoms.  These factors all weigh against a finding that PTSD has resulted in total occupational and social impairment at any time under consideration.  

The record reflects an overriding theme of significant ongoing struggle with gambling addiction, depressive disorder, alcohol use, cocaine abuse (now in remission), and their resultant personal, financial, and material impacts.  Although some VA treatment providers have suggested a link between the Veteran's PTSD and his gambling addiction, the Board finds the most probative evidence in the matter is the August 2014 VA examiner's opinion that indicates there is no evidence to support a causal relationship between his pathological gambling with related depression, and cocaine use, and his PTSD.  

The GAF scores assigned for the Veteran's symptoms also do not reflect that he has had total occupational and social impairment due to PTSD symptoms.  The GAF scores assigned have ranged from 35-60.  He predominant GAF score assigned (55) reflects moderate social or occupational impairment.  The lowest GAF score assigned (35, in October 2010) reflect somewhat more severe symptoms with major impairment in several areas, such as work, family relations, judgment, thinking, or mood-but not total occupational and social impairment.  Thus the GAF scores do not provide a basis for the assignment of a total rating.

At no time during the appeal period has the Veteran's PTSD been manifested by symptoms that meet or more nearly approximate the criteria for a 100 percent rating.  Accordingly, such rating is not warranted for any period of time under consideration.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence or allegation, suggesting that the disability picture presented by the Veteran's service-connected PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment reported and shown are all encompassed by the schedular criteria for a 70 percent rating).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran's service-connected disabilities are PTSD, currently rated 70 percent; sternoclavicular joint pain and left acromioclavicular joint arthroplasty, rated 30 percent; sternoclavicular joint pain and right shoulder degenerative joint disease, rated 20 percent; diabetes mellitus type II, rated 20 percent; healed fracture of the sternum, rated 10 percent; and erectile dysfunction associated with PTSD, rated 0 percent (the disabilities are rated 90 percent, combined).  As he has two or more service-connected disabilities, with one rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 90 percent, the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16(a) are met.  What remains to be determined is whether the Veteran's service-connected disabilities are of such nature and severity as to preclude him from engaging in substantially gainful employment consistent with his educational and occupational background.  

The record reflects that the Veteran completed one year of college; that he served as a clerk/typist for about 3 years in service; that he worked postservice as a carpenter in construction and as a manager of a building supply retailer and a lumber yard; and that he has been unemployed since 2002.  

The Board finds that the evidence of record is at least in equipoise that the Veteran's service-connected disabilities preclude him from maintaining any regular substantially gainful occupation consistent with his work experience and education.  The Board notes the VA examiners' opinions of record, which indicate that due to his service-connected disabilities the Veteran is employable only in sedentary employment with no work above shoulder level, no reaching or lifting, no contact with the public and little or no supervision.  Considering the Veteran's education and occupational experience (and noting that many years have passed since he managed a building supply store and a lumber yard) the Board finds that he is not shown to now be capable of obtaining or maintaining regular substantially gainful employment.  While VA examiners have opined that he would be capable of engaging in employment with multiple accommodations (for his service-connected physical and mental deficiencies), the Board observes that the need for such accommodations and the long period of unemployment in essence render him unmarketable in the employment market.   

Accordingly, discounting the effects of the Veteran's nonservice-connected disabilities, his age, and state of the economy (none of which may be considered), the Board finds that he is reasonably shown, by virtue of his service-connected disabilities alone, to be precluded from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving reasonable doubt in his favor, as required (see 38 C.F.R. § 4.3), the Board concludes that a TDIU rating is warranted.  


ORDER

The appeal seeking a rating in excess of 70 percent for PTSD is denied.  

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


